Citation Nr: 1441963	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, currently evaluated at 20 percent disabling.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran has active service from May 1978 to November 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in a Statement In Support of Claim (SISC) dated in June 2011, the Veteran's representative stated that the "Veteran is not satisfied with the VA's treatment of all his claims, in particular the issues in the August 2010 rating decision."  In the Form 9 dated in October 2012, the Veteran's representative stated that the Veteran continues to appeal "all previous denials, all ratings, and all effective dates."  These statements appear to be notices of disagreement with prior decisions.  However, the most recent rating determination in this case is the August 2010 decision on appeal.  The June 2011 statement is not timely with respect to any prior rating determination and therefore is not a valid notice of disagreement as to any issue.  See 38 C.F.R. § 20.302 (2013).  If the Veteran wishes to reopen any of his previously denied claims, he should file that claim with the RO.

The issues of entitlement to a total disability based on individual unemployability (TDIU) and entitlement to service connection for psychiatric disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran letter dated July 20, 2005; SISC dated June 28, 2011; VA Form 9 dated October 10, 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board also notes that the Veteran contends that his psychiatric condition is inextricably intertwined with his knee disability.  Because there is no evidence that that the Veteran's knee disability is affected by any potential psychiatric condition, these issues are not inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (issues are not inextricably intertwined where one can be adjudicated without reference to the other).  

The issue of service connection for a left knee disability, to include as secondary to the service-connected right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by flexion to no worse than 100 degrees, with pain beginning at 80 degrees; extension to no worse than zero degrees; complaints of pain, swelling, giving out, and locking; no ligament laxity; and a diagnosis of arthritis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  RIGHT KNEE DISABILITY RATING

The Veteran is seeking a higher disability rating for his service-connected right knee disability, which is currently evaluated at 20 percent disabling under Diagnostic Code 5258, effective July 20, 2005.

Disability evaluations are determined by the application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In medical records dated in September 2009, the Veteran complained of pain and instability in his right knee, as well as numbness. He also stated that his knee would sometimes give out while walking.  One examiner noted that there was no subluxation, and that the Veteran's patellae were well seated in the trochlear grooves.  That examiner also noted that an MRI showed evidence of joint effusion.

The Veteran was afforded a VA Compensation & Pension examination in July 2010.  The Veteran reported symptoms of locking, stiffness, swelling, and a sharp pain in his right knee.  He stated that he did not experience buckling.  He also stated that flare-ups occurred about once every four months whenever he walks more than 2 miles at a time, stands for more than 7 hours at a time, or climbs more than 10 steps at a time.  Upon examination, the VA examiner noted that there was swelling and tenderness in the Veteran's right knee.  Range of motion testing revealed extension to zero degrees, with the Veteran grimacing at the end of the range, and flexion to 110 degrees, with the Veteran moaning at 95 degrees.  McMurray's test was negative.  The examiner concluded that there was no ligamentous instability.  The examiner also concluded that DeLuca provisions could not be clearly delineated, as the examiner could not estimate additional functional loss during a flare-up without speculation.  The examiner diagnosed the Veteran with status post medial meniscectomy, right knee with traumatic arthritis.

The Veteran was afforded another VA examination in September 2012.  He described symptoms of constant pain and stiffness.  The Veteran reported no flare-ups and no locking.  As to effects on daily living, he stated that he was independent in his daily activities and was able to perform chores without difficulty.  Upon examination, the Veteran had an antalgic gait.  The examiner also noted that there was no swelling, subluxation or effusion in the knee.  Lachman's, McMurray's, and drawer testing were all negative.  Additionally, the varus and valgus tests were normal.  The examiner concluded that the knee was stable.  Range of motion testing, which was performed three times for accuracy, showed range of motion to be zero to 100 degrees, with the Veteran grimacing at 80 degrees.  As to effects on daily living, the examiner noted that the Veteran experienced pain on movement, and less movement after repetition.  The examiner also noted that functioning was so diminished that amputation with prosthesis would equally serve the Veteran, because he was unemployed as a roofer due to his inability to climb ladders.  Finally, the examiner noted that there was no weakness, incoordination, fatigue or lack of endurance.

The Board finds that the criteria for a disability rating in excess of 20 percent have not been met.  As an initial matter, the Board notes that the Veteran is already rated at 20 percent under Diagnostic Code 5258, which is the maximum and only available rating for that code.  38 C.F.R. § 4.71a.  Thus, there is no higher evaluation that the Veteran could possibly receive under that diagnostic code.

Nonetheless, the Board has considered whether any other diagnostic code would allow for a higher disability rating for the Veteran's right knee disability, which is manifested by pain, locking, and other orthopedic factors such as swelling and a feeling of instability.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating applies where subluxation or lateral instability is severe.  A 20 percent rating applies where subluxation or lateral instability is moderate.  A 10 percent rating applies where subluxation or lateral instability is slight.  30 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §4.2, 4.6 (2013).

In this case, the evidence demonstrates that there is no lateral instability or recurrent subluxation as contemplated under Diagnostic Code 5257, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he experiences subluxation.  Instead, the Veteran complains of a feeling of instability.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing his knee instability, the Veteran has stated that his knee "gives out," and that his knee locks.  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  

The objective medical evidence shows that all ligamentous testing has been consistently normal.  Additionally, medical examiners repeatedly noted that the Veteran's right knee was stable.  Since clinical testing has been negative for subluxation and lateral instability, the Board considers the Veteran's observations of instability as the equivalent to giving way or weakness, and not the subluxation or lateral instability contemplated by Diagnostic Code 5257.  Thus, the Board finds that weight of the medical evidence goes against a finding that the Veteran has subluxation and lateral instability in his right knee.

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had limitation of flexion to no worse than 80 degrees even when considering the limitation of motion caused by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that the VA may consider a higher rating based on a greater limitation of motion due to pain on use); VAOPGCPREC 9-98.  Consequently, the evidence does not support a rating under Diagnostic Code 5260 for the right knee disability.  38 C.F.R. § 4.71a.

The Board notes that the Veteran has degenerative arthritis in his right knee and has considered whether a separate 10 percent rating may be assigned under Diagnostic Code 5003.  In this case, although the evidence demonstrates that the Veteran experiences pain as a result of his degenerative arthritis, the Board finds that the symptom of pain is reasonably contemplated and has been addressed in the rating assigned under Diagnostic Code 5258.  Assignment of a separate rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his right knee pain.  See 38 C.F.R. § 4.14 (2013). Accordingly, the Board finds that separate ratings under Diagnostic Codes 5258 and 5003 are not warranted.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30, and 40 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had extension to no worse than zero degrees, even when considering any additional functional impairment caused by other factors.  Consequently, the evidence does not support a rating under Diagnostic Code 5261 for the right knee disability.  38 C.F.R. § 4.71a.

The Board finds that Diagnostic Codes 5055, 5256, 5262, and 5263 do not apply, as there is no evidence of knee replacement, knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The Board notes that the Veteran has had a right medial meniscectomy affording application of Diagnostic Code 5259.  However, that code only provides for a 10 percent rating. 

Finally, the Board notes that although that the September 2012 VA examiner noted that the Veteran's right knee functioning was so diminished that amputation with prosthesis would equally serve the Veteran, the evidence does not show that the Veteran experiences such functional loss of his right knee such that amputation with prosthesis would equally serve him.  See 38 C.F.R. § 3.350 (2013).  During the September 2012 examination, the Veteran was able to get on and off the examination table without difficulty, balance on his right leg, and walk on his heels and toes without loss of balance or support.  Accordingly, despite this one notation, the Board finds that a preponderance of the evidence, including that which is contained in the same examination report, is against a finding that the Veteran's right knee disability is manifested by loss of use of the lower extremities.

After a review of all the lay and medical evidence, including the pain and instability that the Veteran has reported, the Board finds that the evidence weighs against an increased rating under Diagnostic Code 5258, or a rating under any other diagnostic code.

II. EXTRASCHEDULAR RATING

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's current knee disability has manifested in arthritis, episodes of locking, pain, and a feeling of instability.  The rating criteria specifically contemplate such symptomatology.  The rating criteria specifically provides ratings for noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 207), as well as instability and subluxation (Diagnostic Code 5257), which has not been found to be demonstrated in the Veteran's case.  Therefore, in comparing the level of severity and symptomatology of the Veteran's knee disability with the rating criteria, there is not "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Finally, the Veteran has not asserted, nor does the evidence of record suggest, any such collective impact or compounding negative effect of multiple service-connected disabilities that creates such an exceptional circumstance so as to render the schedular rating criteria inadequate.  Thus, the Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115. 

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in January 2002 and June 2010 are of record. The RO has obtained pertinent medical records including the Veteran's service treatment records (STRs) and VA outpatient treatment reports.

Additionally, the Veteran was provided with VA medical examinations in July 2010 and September 2012.  These examinations were adequate, despite the Veteran's contention that his medical conditions were not fully examined.  The examiner reviewed the claims file, interviewed and examined the Veteran to include conducting appropriate testing, and provided a complete rationale for the opinion stated, which was grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that no further development of the claim is necessary to reach a decision on the claim. 


ORDER

Entitlement to an increased rating in excess of 20 percent for the service-connected right knee disability is denied.


REMAND

As to the Veteran's left knee disability, the theory of entitlement on a direct basis has been raised by the record.  The Veteran's SMRs contain entries regarding injury to the left knee while playing sports.  See SMRs dated July 15, 1982, and October 2, 1983.  As the RO has only adjudicated entitlement on a secondary service connection basis for this disability, the claim must be remanded for further adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal, to specifically include providing the Veteran with the needed notice specific to service connection for left knee disability.

2.  The Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and likely etiology of his claimed left knee disability.  The claims folder should be made available to the examiner for review.  The examiner is asked to address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's left knee disability is related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  Readjudicate the remanded claim of entitlement to service connection for left knee disability. If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


